Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites …number of resistors (R5 thru R16), and multiple diodes (D2 thru D9) in electrical connection… the parenthesis should be deleted as so …number of resistors     Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh (US 2001/0030470) in view of Lee (U.S. 7663866)
Regarding claim 1 Waugh teaches an electrical control system configured to control an electrical device from two or more locations, the electrical control system (see Fig. 2) comprising:
a wall adapter comprising a first IC board and a first set of polarized male plugs configured to provide electrical connection with a wall receptacle controlled by a single-pole wall switch (see 10 Fig. 2);
wherein each of the wall switch via the wall adapter, the first synchronizing push button, and the second synchronizing push button, is a system power control button and part of a synchronizing circuit configured to synchronize the electrical control system to normal system power controls, upon being pressed by a user (see 3 way switching 70 para 0033 ).
However Waugh does not disclose a first enclosure comprising a first push button, a first synchronizing push button, and a second IC board electrically connected to the wall adapter; and a second enclosure comprising a second push button, a second synchronizing push button, and a third IC board wherein each of the first push button and the second push button is a local button configured to control a respective controlled receptible of a respective enclosure without affecting that of another enclosure.
Yet, Lee in the same field teaches a first enclosure comprising a first push button, a first synchronizing push button (see first housing , Fig. 2), and a second IC board electrically connected to the wall adapter; and a second enclosure comprising a second push button, a second synchronizing push button (see first housing , Fig. 2), and a third IC board wherein each of the first push button and the second push button is a local button (see 114 and 143) configured to control a respective controlled receptible of a respective enclosure without affecting that of another enclosure (col 4 line4-10).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 7, 2022